                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAI SAI BABA LLC et al.                                CIVIL ACTION No. 5:20-cv-02823

                              PLAINTIFFS,

       V.
                                                       JURY TRIAL DEMANDED
CHOICE HOTELS INTERNATIONAL, INC. and
CHOICE HOTELS OWNERS COUNCIL,

                              DEFENDANTS.

DECLARATION OF [NAME OF DECLARANT] IN SUPPORT OF PLAINTIFFS’
OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION

       I, Vivek Patel, declare as follows:

       1.      I am the Managing Member of Sai Ram Hoteliers, LLC and I have personal

knowledge of the facts set forth herein.

       2.      Sai Ram Hoteliers, LLC operates One hotel(s) operating under a Choice brand

mark, located at 1896 Rich Hwy, DuBois PA 15801.

       3.      Sai Ram Hoteliers, LLC cannot afford the cost of individual arbitration against

Choice Hotels International, Inc. and the Choice Hotels Ownership Council.

       4.      Sai Ram Hoteliers, LLC has/have a maximum occupancy of 160 rooms.

       5.      In an average month before the beginning of the Covid-19 pandemic, the hotel(s)

had a normal occupancy rate of 30.0% at an average daily rate of $60.00.

       6.      Since the beginning of the Covid-19 pandemic, the average occupancy rate has

dropped to 10.0% at an average daily rate of $50.00.

       7.      In an average month before the beginning of the Covid-19 pandemic, Sai Ram

Hoteliers, LLC had average revenues of approximately $86,000.00 and expenses of $70,000.00.
        8.      Due to the Covid-19 pandemic, Sai Ram Hoteliers, LLC has average monthly

revenues of approximately $23,000.00 and expenses of $50,000.00.

        9.      Due to the Covid-19 pandemic, Sai Ram Hoteliers, LLC has been forced to lay

off staff, including a Full-Time Engineer, 3 Housekeeper, 4 Full-Time Receptionist, a

Breakfast Attendant and a Laundry Attendant.

        10.     Sai Ram Hoteliers, LLC has approximately $25,000.00 cash on hand after

receiving SBA Disaster Relief thru the Payroll Protection Plan & Economic Injury Disaster Loan

programs.

        11.     When entering into the Franchise Agreement with Choice Hotels International,

Inc., the Arbitration Provision was presented to Sai Ram Hoteliers, LLC on a non-negotiable,

take-it-or-leave-it basis.

        12.     When entering into the Franchise Agreement with Choice Hotels International,

Inc., Sai Ram Hoteliers, LLC was not represented by legal counsel.

        13.     For all of these reasons, Sai Ram Hoteliers, LLC, simply cannot afford the

cost of arbitration.

        14.     Sai Ram Hoteliers, LLC has only been able to afford representation in this

Action due to an arrangement with its counsel, White and Williams LLP, whereby it is only

required to pay a $7,500.00 flat attorney’s fee, in addition to a contingency fee.

        15.     Paying even $7,500.00 for representation in this Action has been a significant

financial strain on Sai Ram Hoteliers, LLC.

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and accurate.




                                                -2-
Executed this 10th of August 2020 in DuBois, PA.

                                                   __________________________
                                                   Vivek Patel




                                    -3-
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JAI SAI BABA LLC et al.                                CIVI   ACTION No. 5:20-cv-02g23

                                PLAINTIFFS,


        V.                                              ruRY TRIAL DEMANDED
 CHOICE HOTELS INTERNATIONAL, INC. and
 CHOICE HOTELS OWNERS COUNCIL,

                               DEFENDANTS.




 DECLARATLoJSI*tXlyllllr*IT1u^plgllo_F,pLArNrrF,Fs,opposrrroN



       I, Jayanti Patel, declare as follows:

        l'     I amthe Managing PartnerofGETTYSBURG         HoTELs LLC andlhavepersonal
knowledge of the facts set forth herein.

       2'      GETTYSBURG HOTELS LLC operates ONE, hotel under
                                                                              a    Choice brand
mark,located at945 BALTIMORE PIKE, GETTYSBURG, pA17325.

       3'      GETTYSBURG HOTELS LLC cannot afford the cost of individual
                                                                          arbitration
against Choice Hotels Intemational, Inc. and the Choice Hotels
                                                               ownership Council.
       4'     GETTYSBURG HOTELS LLC hotel have a maximum occupancy
                                                                   of 70 GUEST
ROOMS.

       5'      Before the beginning of the Covid-l9 pandemic, during the period
                                                                                of January      1,1,

2020 through March l5th,2o2o the hotel had occupancy rate
                                                              of   43yo compared   to   2g%o   from
 previous year from January      I't through March l5th, 2019. Hotel was having 15% increase in
 occupancy for 2020 before Covid -19.

         6          Before the beginning of the Covid-19 pandemic, during
                                                                          the period of January lrt,

 2020 through March l5t',2020 the hotel had average daily
                                                          rate of $76 compared to $73 from
 previous year from January I't through March 15th,
                                                    2019. Hotel was having $3 increase in daily

 rate for 2020 before Covid -19.

        7'      Since the beginning of the Covid-l9 pandemic, during
                                                                     the period of March 15ft,
 2020 through July 3lst,2o2o the hotel had occupancy rate
                                                          of 32%compared to g3%ofrom previous
 year from March 15ft through July    3l't,2olg.Hotel suffered 66yo deqease in occupan cy for2020
 since Covid -19.

       8            Since the beginning of the Covid-19 pandemic, during the period
                                                                                    of March l5th,
2020 through July 3lst,2o2o the hotel had average daily rate
                                                             of $g9 compared to         $llg   from
previous year from March 15ft through July 3lst,2019. Hotel
                                                            suffered $29 decrease in daily rate

for2020 since Covid -19.

       9'            Before the beginning of the Covid-l9 pandemic, during the period
                                                                                      of January
lst,2o2o through March 15.fr,2020 the hotel had a revenue of
                                                             $14g,000 compared to $110,000
from previous year from January lts through March 15,2ol9.Hotel
                                                                was having $3g,000 increase

in revenue for 2020 before Covid -19.

       l0'    Since the beginning of the Covid-I9 pandemic, during the period
                                                                              of March l5th,
2020 through July 3l't, 2o2o the hotel had a revenue of
                                                        $27g,000 compared to $ggg,000 from
previous year from March 15tr through July 31s1,2019. Hotel
                                                            suffered $620,000 decrease in
revenue for 2020 before Covid -19.




                                                -2-
       1   I   '   The operating expense for 201 9 for the hotel
                                                                 was approximate   $   1   ,560,000 including the
  loan payment which is approximate $130,000 per
                                                 month. Despite of decrease in occupancy some

  of the fixed cost such as loan payment, real estate
                                                      taxes, insurance and certain franchise fees remain

  unchanged' However due to reduction of the payroll
                                                     cost and consumable supply and utility cost

  that is reduced to approximate $90,000 per months.

               12'    Due to the covid-l9 pandemic, GETTUSBURG
                                                               HoTELS LLC has been forced
 to lay off        staf   including three front desk/guest service agents,
                                                                           one maintenance person, two
 housekeeping person and one laundry person.

           13.        GETT'SBURG HOTELS LLC               has $42,000 cash on hand.

           14'        when entering into the Franchise Agreement with
                                                                      choice Hotels International,
 Inc" the Arbitation Provision was presented to GETTYSBURG
                                                           HoTELSLLC on a non-
 negotiable, take-it-orJeave-it basis.

           15'        When entering into the Franchise Agreement
                                                                 with Choice Hotels International,
 Inc., GETTYSBURG             HorELs LLC      was not represented by regal counsel.

        16'          For all these reasons, GETTYSBURG HOTELS
                                                                         LLc,simply cannot afford the
cost of arbitration.

        17     '     GETTYSBURG HoTELs LLC has only been able
                                                              to afford representation in
this Action due to an arrangement with its counsel,
                                                    white and williams LLp, whereby it is only
required to pay a $7,500.00 flat attomey's fee,
                                                in addition to a contingency fee.

        18'          Paying even $7,500.00 for representation in this
                                                                      Action has been a significant
fiNANCiAI ShAiN ON        GETTYSBURG HOTELS LLC.              INdEEd,   GETTYSBURG HOTELS LLC
has entered into a payment plan        with white and williams, because it could not afford to
                                                                                               make          a
single lump-sum payment.



                                                    -J-
       I declare under penalty of perjury under the laws of the United
                                                                         States of America that the

foregoing is true and accurate.

       Executed this 6th day of August 2020 in GETTySBURG pA.




                                            -4-
